Citation Nr: 0315081	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  99-08 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.

2.  Evaluation of pseudofolliculitis barbae, currently rated 
as noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
November 1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO denied service connection for lumbosacral strain and 
granted service connection for pseudofolliculitis barbae, 
with a noncompensable evaluation. 

The veteran testified before a Decision Review Officer at the 
RO in August 1999.  A transcript of that hearing is 
associated with the claims file.


REMAND

In light of Disabled American Veterans v. Secretary of 
Veterans Affairs, ___ F.3d ___, Nos. 02-7304, -7305, -7316 
(May 1, 2003), the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should send a VCAA letter to 
the veteran.

2.  The RO should consider the new rating 
criteria for skin disability.

3.  The veteran is informed that if there 
is relevant outstanding evidence, he must 
submit it.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




